UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1390


In re: MICHAEL GERARD CAMPHOR,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:15-cr-00363-JKB-2)


Submitted: August 24, 2018                                  Decided: September 28, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Gerard Camphor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Gerard Camphor has filed a petition for a writ of mandamus and a

supplemental petition for a writ of mandamus, seeking an order compelling the district

court to act on his motion for release, filed in his 28 U.S.C. § 2255 (2012) motion, and

directing the district court to adjudicate his § 2255 motion without unnecessary delay.

We conclude that Camphor is not entitled to mandamus relief.

       “Mandamus relief is a drastic remedy” and should be used only in extraordinary

circumstances. United States v. Moussaoui, 333 F.3d 509, 516 (4th Cir. 2003). Further,

mandamus relief is available only when the petitioner has a clear right to the relief

sought. In re Braxton, 258 F.3d 250, 261 (4th Cir. 2001).

       To the extent that Camphor seeks to compel the district court to act on his motion

for release, we deny the mandamus petition as moot because the district court has denied

that motion. As to Camphor’s claims that the district court has unnecessarily delayed

consideration of his § 2255 motion, we find the present record does not reveal undue

delay in the district court.

       Accordingly, we deny the mandamus petition and supplemental mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                    PETITION DENIED




                                           2